
	
		I
		111th CONGRESS
		1st Session
		H. R. 3110
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Ms. Watson (for
			 herself and Mr. Boozman) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide United States citizenship for children adopted
		  from outside the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Adopted Children Equality
			 Act or the FACE
			 Act.
		2.Citizenship for
			 children adopted from outside the United States
			(a)In
			 generalSection 320(b) of the
			 Immigration and Nationality Act (8 U.S.C. 1431(b)) is amended to read as
			 follows:
				
					(b)Citizenship for
				children adopted from outside the United States
						(1)In
				generalA child born outside the United States automatically
				becomes a citizen of the United States if the Secretary of State is satisfied
				that all of the following conditions are met:
							(A)The child is
				adopted by a parent who is a citizen of the United States.
							(B)The child is
				younger than 18 years of age.
							(C)It is determined
				that each adopting parent is eligible and suitable to adopt the child,
				including determining that the parent is able to support the child and has
				undergone an appropriate criminal background check.
							(D)Prior to the
				adoption, the child was an unmarried individual younger than 18 years of
				age—
								(i)(I)whose biological parents
				(or parent, in the case of an individual who has 1 sole or surviving parent) or
				other person or institution that retains legal custody of the
				individual—
										(aa)have freely given their written
				irrevocable consent to the termination of their legal relationship with the
				individual, and to the individual's emigration and adoption and that such
				consent has not been induced by payment or compensation of any kind and has not
				been given prior to the birth of the individual;
										(bb)are unable to provide proper care for
				the individual, as determined by the competent authority of the individual's
				residence; or
										(cc)have voluntarily relinquished the
				individual to the competent authorities pursuant to the law of the individual's
				residence; or
										(II)who, as determined by the competent
				authority of the individual’s residence—
										(aa)has been abandoned or deserted by the
				individual's biological parents or legal guardian; or
										(bb)has been orphaned due to the death or
				disappearance of the individual’s biological parents or legal guardian;
				and
										(ii)with respect to
				whom the Secretary of State—
									(I)is satisfied that
				the proper care will be furnished the individual if admitted to the United
				States;
									(II)is satisfied that
				the purpose of the adoption is to form a bona fide parent-child relationship
				and that the parent-child relationship of the individual and the biological
				parents has been terminated (and in carrying out both obligations under this
				subparagraph, the Secretary of State, in consultation with the Secretary of
				Homeland Security, may consider whether there is a petition pending to confer
				immigrant status on 1 or both of the biological parents);
									(III)is satisfied
				that there has been no inducement, financial or otherwise, offered to obtain
				the consent nor was it given before the birth of the individual; and
									(IV)in consultation
				with the Secretary of Homeland Security, is satisfied that the individual is
				not a security risk.
									(2)Citizenship from
				birthAn individual who becomes a citizen of the United States
				pursuant to paragraph (1) shall be deemed to have been a citizen of the United
				States at birth and shall be issued a United States Consular Report of
				Birth.
						(3)Special rule for
				adoptees who are older than 18 years of age
							(A)In
				generalA person described in subparagraph (B) shall be deemed to
				have been a citizen of the United States at birth after the approval of an
				application filed within the United States or with a United States
				Embassy.
							(B)Person
				describedA person described in this clause is a person
				who—
								(i)is
				older than 18 years of age;
								(ii)was born outside
				the United States and was adopted by a parent who is a citizen of the United
				States before the date on which the person reached 18 years of age; and
								(iii)was described in
				subparagraph (E), (F), or (G) of section 101(b)(1).
								(4)No liability for
				prior taxesAn individual who becomes a citizen of the United
				States pursuant to paragraph (1) or (3) may not be liable for any taxes that
				the individual would have paid to the United States as a citizen of the United
				States before the date on which the individual becomes such a
				citizen.
						.
			(b)Conforming
			 amendments
				(1)HeadingThe
			 heading of section 320 of the Immigration and
			 Nationality Act (8 U.S.C. 1431) is amended to read as
			 follows:
					
						children
			 born outside the united states; conditions under which citizenship is
			 acquired
						.
				(2)Section 301 of
			 the immigration and nationality actSection 301 of the
			 Immigration and Nationality Act (8 U.S.C. 1401) is amended—
					(A)in subsection (g),
			 by striking and at the end;
					(B)in subsection (h),
			 by striking the period at the end, inserting a semicolon and
			 and; and
					(C)by adding at the
			 end the following:
						
							(i)a person deemed a
				citizen at birth pursuant to section
				320(b).
							.
					(c)Clerical
			 amendmentThe table of contents of the Immigration and
			 Nationality Act is amended by striking the item relating to section 320 and
			 inserting the following:
				
					
						Sec. 320. Children born outside the United
				States; conditions under which citizenship
				acquired.
					
					.
			3.Nonimmigrant
			 status for children brought to the United States to be adoptedSection 101(a)(15) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)) is amended—
			(1)in subparagraph
			 (U), by striking or at the end;
			(2)in subparagraph
			 (V), by striking the period at the end and inserting ; or;
			 and
			(3)by adding at the
			 end the following:
				
					(W)an individual
				brought to the United States as a child to be adopted by a citizen of the
				United
				States.
					.
			4.Appeal of notice
			 of intent to deny an adoption
			(a)Requirement To
			 provide opportunity To appealIf the Secretary of State
			 determines that a covered individual is not eligible to be adopted by a citizen
			 or national of the United States on the basis that the conditions described in
			 subsection (c) are not met, the Secretary shall provide—
				(1)a
			 notice of intent to deny the adoption of the child to such citizen or national
			 of the United States; and
				(2)an opportunity for
			 such citizen or national to appeal the determination.
				(b)Covered
			 individual definedIn this section, the term covered
			 individual means an individual who—
				(1)is younger than 18
			 years of age;
				(2)was born in a
			 foreign country; and
				(3)is seeking to be
			 adopted by a parent who is a citizen or national of the United States.
				(c)Conditions for
			 adoptionThe conditions described in this subsection are met
			 if—
				(1)the covered
			 individual’s biological parents (or parent, in the case of an individual who
			 has 1 sole or surviving parent) or other person or institution that retains
			 legal custody of the covered individual—
					(A)have freely given
			 their written irrevocable consent to the termination of their legal
			 relationship with the individual, and to the individual’s emigration and
			 adoption and that such consent has not been induced by payment or compensation
			 of any kind and has not been given prior to the birth of the individual;
					(B)are unable to
			 provide proper care for the individual, as determined by the competent
			 authority in the country of the individual’s residence; or
					(C)have voluntarily
			 relinquished the individual to the competent authorities pursuant to the law of
			 the country of the individual’s residence; or
					(2)the covered
			 individual, as determined by the competent authority in the country of the
			 individual’s residence—
					(A)has been abandoned
			 or deserted by the individual’s biological parents or legal guardian; or
					(B)has been orphaned
			 due to the death or disappearance of the individual’s biological parents or
			 legal guardian.
					5.Rule of
			 constructionNothing in this
			 Act, or in any amendment made by this Act, may be construed to—
			(1)abrogate any citizenship rights provided to
			 an adoptee by the adoptee’s country of origin; or
			(2)nullify the facts of the adoptee’s birth
			 history.
			6.Sense of
			 CongressIt is the sense of
			 Congress that the government of each foreign country from which children are
			 adopted by citizens of the United States should provide documentation of the
			 adopted children’s original birth history to the adoptive family in accordance
			 with the laws of such country.
		
